Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-11) in the reply filed on 10/26/2021 is acknowledged. In the reply, Applicant indicated that claims 1-23 and 26-28 correspond to elected species 1. 
However, upon further consideration of the claims, it appears that claims 2-7 and 26-27 do not correspond to elected species 1. Claim 2 defines “the bottom panel includes one or more secondary expansion members… to create a base at least partially surrounding a bottom panel central region, wherein the base extends from the central plane a maximum base distance and the bottom panel central region has a maximum bottom panel central region distance that is less than the maximum base distance” which is described in the specification as relating to Figure 18 (non-elected species 2), see page 25, lines 11-24. Claim 3 defines “the top panel includes one or more secondary expansion members…to create a top surface at least partially surrounding a top panel central region, wherein the top surface extends from the central plane a maximum stacking panel distance and the top panel central region has a maximum top panel central region distance that is less than the maximum top surface distance” which is described in the specification as relating to Figure 18 (non-elected species 2), see page 25, lines 11-24. Claims 4-6 (and claim 7 which depends from claim 6) define “an expansion control tack” which is described in the specification as relating to Figures 12-15 (non-elected species 2), see page 22, line 17 - page 24, line 6. Claim 26 defines “a protruding expansion chamber” which is described in the specification as relating to Figures 17-18 (non-elected species 2), see page 26, lines 5-13. Claim 27 defines “a depression in the bottom panel that is configured to at least partially receive a protruding claims 2-7 and 24-27 are withdrawn from consideration at this time.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 defines the limitation “and at least a part of the inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween” in lines 17-19 which appears to duplicate the limitation “and at least a part of the inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween” which was previously defined in lines 14-16. Examiner suggests deleting the second limitation “and at least a part of the inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween” from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Ambrose (US 4,190,158).
Regarding claim 1, Watanabe discloses an expandable shipping package (See Figs. 10 and 23) capable of shipping one or more articles (e.g. article 35), the package having a top panel (top of Fig. 23), a bottom panel (bottom of Fig. 23) opposed to the top panel, a first end panel (right end in Fig. 23) extending between the top panel and the bottom panel, a second end panel (left end in Fig. 23) opposed to the first end panel and extending between the top panel and the bottom panel, a first side panel extending between the top panel, the bottom panel, the first end panel and the second end panel, a second side panel opposed to the first side panel and extending between the top panel, the bottom panel, the first end panel and the second end panel, a central plane bisecting the first end panel, the second end panel, the first side panel and the second side panel, the package comprising: a flexible inner sheet (the sheet that faces inward in the U-shaped folded configuration in Fig. 8 – similar to sheet 1 in Fig. 2 - also shown as the sheet that faces object 35 when inserted as shown in Fig. 10) having an inner sheet first portion (portion of the inner sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below), an inner sheet second portion (portion of the inner sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below), an inner sheet first surface (surface facing the outer sheet), an inner sheet second surface (surface facing object 35 when placed within the package shown in Fig. 10);  a flexible outer sheet (sheet facing outward in Figs. 8 and 10 – similar to sheet 2 in Fig. 2) having an outer sheet first portion (portion of the outer sheet at the top of the U-generally parallelepiped shape (as shown in Fig. 23). 

    PNG
    media_image1.png
    694
    1002
    media_image1.png
    Greyscale

Watanabe discloses the claimed invention except for the flexible secondary outer sheet at least partially joined to the outer sheet outer surface to form secondary expansion chambers.
However, Ambrose teaches a shipping package (See Figs. 4-6) comprising an inner sheet (104), an outer sheet (105), wherein a first chamber is formed therebetween, and a secondary outer sheet (106), wherein second chambers are formed between the outer sheet and the secondary outer sheet for the purpose of providing greater protection to the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe with a secondary outer sheet forming secondary chambers as taught by Ambrose in order to provide more protection to the articles contained within the package.
Regarding claim 8, Watanabe-Ambrose discloses the one or more primary expansion chambers are expanded to an internal pressure that is less than at least one of the one or more secondary expansion chambers (See column 3, line 61-column 4, line 7 of Ambrose).

Regarding claim 11, Watanabe-Ambrose discloses when the one or more articles is disposed in the article reservoir and the one or more first or second primary expansion chambers is expanded, the one or more articles are at least partially immobilized in the article reservoir by the inner sheet (depending on the size/shape of the one or more articles disposed therein).
Regarding claim 12, Watanabe-Ambrose discloses the shipping package consists of or consists essentially of one or more flexible materials.
Regarding claim 13, Watanabe-Ambrose discloses the package has no structural support feature other than the primary and/or secondary expansion chambers.
Regarding claim 14, Watanabe-Ambrose discloses a vent (tube of Ambrose) disposed in fluid communication with the article reservoir.
Regarding claim 22, Watanabe-Ambrose discloses the shipping package has a deflated thickness and an expanded thickness, but does not expressly disclose the specific ratio of the unexpanded thickness to the expanded thickness. However, to modify the expansion chamber’s expended thickness to be any dimension such as less than 10 times the thickness of the deflated thickness in order to have the desired cushioning effect would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Ambrose (US 4,190,158) as applied to claim 1 above, and further in view of Tanaka et al. (US 2002/0064319). As described above, Watanabe-Ambrose discloses the claimed invention except for the article retrieval feature that allows a user to open the package and retrieve the one or more articles from the article reservoir. However, Tanaka teaches a package (See Figs. 3 and 5) comprising inner and outer sheets connected to one another to form expansion chambers (4), wherein the package has a closable opening (at 28) and an article retrieval feature (at 23a/23b) for the purpose of opening the package and deflating the package by releasing air from the expansion chambers (See [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Ambrose with the article retrieval feature of Tanaka in order to allow for convenient opening and deflating of the package after shipping.
Regarding claim 16, Watanabe-Ambrose-Tanaka discloses the article retrieval feature, when activated, both opens the shipping package and deflates one or more of the one or more primary expansion chambers.
Regarding claim 17, Watanabe-Ambrose-Tanaka discloses the article retrieval feature, when activated, both opens the shipping package and deflates one or more of the one or more secondary expansion chambers.
Regarding claim 18, Watanabe-Ambrose-Tanaka discloses the article retrieval feature, when activated, opens the shipping package and deflates the one or more primary expansion chambers and the one or more secondary expansion chambers.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Ambrose (US 4,190,158) and Tanaka et al. (US 2002/0064319) as applied to claim 15 above, and further in view of Kannankeril et al. (US 8,568,029). Watanabe-Ambrose-Tanaka discloses the claimed invention except for the article retrieval feature including a tear strip. However, Kannankeril teaches it is well known in the art for a shipping package to have a tear strip (column 23, lines 58-63) for the purpose of opening the package. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article retrieval feature of Watanabe-Ambrose-Tanaka to include a tear strip as taught by Kannankeril in order to allow for easy opening of the package.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Ambrose (US 4,190,158) as applied to claim 1 above, and further in view of Tanaka et al. (US 6,629,777). Watanabe-Ambrose discloses the claimed invention except for the express disclosure that at least a portion of one of the sheets is opaque. However, Tanaka teaches a shipping package wherein the sheet material is at least partially opaque for the purpose of keeping the inside of the bag from being seen (See column 5, lines 46-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Ambrose to be at least partially opaque as taught by Tanaka in order to prevent viewing of the contents, if desired.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Ambrose (US 4,190,158) as applied to claim 1 above, and further in view of Baines et al. (US 9,623,622). As described above, Watanabe-Ambrose discloses the claimed invention except for the express disclosure that the article reservoir has an internal pressure that is less than the surrounding environment. However, Baines teaches an inflatable packaging (100) comprising an article reservoir (internal cavity 101), wherein the article reservoir has an internal pressure that is less than the surrounding environment for the purpose of conforming the packaging to the shape of the article to hold the article in place within the packaging (column 13, lines 31-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Ambrose to have the article reservoir has an internal pressure that is less than the surrounding environment as taught by Baines in order to better protect the article during transport.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-12, 14, 16-22 and 26-28 of U.S. Patent No. 11,124,346. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘346 (claims 1 and 22) discloses the claimed subject matter.
Regarding claim 11, Patent ‘346 (claims 16 and 25) discloses the claimed subject matter.
Regarding claim 12, Patent ‘346 (claims 17 and 26) discloses the claimed subject matter.
Regarding claim 13, Patent ‘346 (claims 18 and 27) discloses the claimed subject matter.
Regarding claim 14, Patent ‘346 (claim 2) discloses the claimed subject matter.
Regarding claim 15, Patent ‘346 (claims 1 and 22) discloses the claimed subject matter.

Regarding claim 17, Patent ‘346 (claims 8 and 9) discloses the claimed subject matter.
Regarding claim 18, Patent ‘346 (claims 8 and 9) discloses the claimed subject matter.
Regarding claim 19, Patent ‘346 (claim 12) discloses the claimed subject matter.
Regarding claim 20, Patent ‘346 (claim 11) discloses the claimed subject matter.
Regarding claim 21, Patent ‘346 (claim 10) discloses the claimed subject matter.
Regarding claim 22, Patent ‘346 (claim 14) discloses the claimed subject matter.
Regarding claim 23, Patent ‘346 (claim 6) discloses the claimed subject matter.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/515,507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/515,507  (claim 25) discloses the claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 16/515,887 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/515,887  (claim 31) discloses the claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735